Title: To Thomas Jefferson from Thomas T. Jones, 28 November 1807
From: Jones, Thomas T.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Milton Novr. 28. 1807.
                        
                        Being about to remove to the Missippi Territory, I have taken the liberty of troubling you with a request
                            that you would favour me with a letter of introduction to some person in that quarter.
                        It is with much diffidence that I address to you, this application, particularly at a time when affairs of
                            magnitude and public importance, demand and occupy your attention.—But should want of liesure or other causes render
                            unsuitable a compliance with the request, I would not tax your politeness with the trouble of reply, and you may consider
                            the application as having not been made. For at the same time that the favour I ask, would be recollected with gratitude,
                            I am conscious that it is one which I have no right to expect, and I should know how to apreciate
                            the motives which would dictate a refusal. 
                  I have the honour to be with great respect Your Sincere friend and Humble
                            Servant
                        
                            Thos. T. Jones.
                        
                    